Case 2:19-cr-00199-MRH Document 7 Filed 06/26/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT

FOR THE WESTERN DISTRICT OF PENNSYLVANIA a i FP
AUK 2 6 ZU18
UNITED STATES OF AMERICA :
, | GLERK U.S, DISTRICT COURT
v. Criminal No./7-1 7 "WEST, DIST. OF PENNSYLVANIA
JEETENDRA HARISH BELANI
a/k/a Jeetu

MOTION FOR ARREST WARRANT

AND NOW comes the United States of America, by its attorneys, Scott W.
Brady, United States Attorney for:the Western District of Pennsylvania, and Eric G. Olshan,
Assistant United States Attorney for said District, and, pursuant to Rule 9 of the Federal Rules of
Criminal Procedure, respectfully moves the Court to issue an Order directing that an Arrest
Warrant be issued for the apprehension of defendant Jeetendra Harish Belani, a/k/a Jeetu, upon
the grounds that an Indictment has been returned in the above-captioned criminal case charging
the defendant with 18 U.S.C. §§ 2, 371, 545, 1956(a)(2)(A) 1956(h); 21 U.S.C. §§ 952(a),
952(b), 963.
Recommended bond: Detention.

Respectfully submitted,

SCOTT W. BRADY
United States Attorney

ERIC G. OLSHAN
Assistant U.S. Attorney
IL ID No. 6290382
